 

Case: 3:17-cv-00334-TMR Doc #: 14-5 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 272

) 2

 

OHIO CIVIL RIGHTS COMMISSION ney Use On CHARGE NUMBER: (Agency Use Only)
’ CHARGE OF DISCRIMINATION (] FEPA (DAY) 76 (25715) 05262016
EMPLOY MENT & EEOC

 

 

 

Completely Fill in the Following

 

Kimberly A. Hill sabia escaee cas City of Dayton Police Department _
Name of Charging Party (First Middle Last) Naine of Company

 

 

19 Hawthorn Street OST cscs af EY

Address Address

Le ae a | Dayton OH 45402 Montgomery _
City State Zip Code County City Sute Zip Code County
BTR G ED a sisusunsseuicers apres si 937-333-3333 fn
Telephone Number Telephone Number

OV ONG ccc sonnei Cob: October, 1988 _
Date(s) of Discrimination Total Number of Employees Date of Hire

 

I belleve | was discriminated against because of my: (Please identify) cer an ie i y ip kot
Pow ee ee ‘! a er
Racw Color {J Religion . |: nt 200 Ge half i 4
SR yan i Pen rt te

Disability Retaliation raneriecmnecguulins a
we cone RS ps Fd nee en feet eae pt tee Heeb ep dbl.

Military Status sna _ : a a a ‘

Age (Over 40 years old only - List Date of Birth) -
FOR AGE CASES ONLY: | have not commenced any action under sections 411 14 or 4112.02(N), Revised Code witirrespeet io tig subject matter af the —
aflidavit. | understand that upon filing of this charge with the Ohio Civil Rights Commission, | am barred from instituting any such civil action and that any
monetary award or financial benetit | may receive may be limited to back pay under restoration of employment tinge benefits and may not include other
damages to which | may be entitled aya result of such civil action.

NOOON

 

 

Type of Discrimination:

(-] Demotion [] Discharge/Termination (] Discipline
([] Failure to Hire (J Forced to Resign [x] Harassmenv Sexual Harassment
CJ Layott [X] Promotion ([] Reasonable Accommodation

[PX] Other (Specity) tarms and conditions of employment

 

Please write a brief but detailed statement of the facts that you believe irdicate an unlawful discriminatory practice, Please write legibly, —
|. |am an African American who filad a charge of discrimination with the Ohio Civil Rights Commission agalnat Respondent on 5/ 10/2016,
Raspondent has been in receipt of the charge for at least 2 weaks,.

Il, Recently, | racalved information via @-mail that the position (of Major) | waa allegedly disqualified for, was going to be ‘posted’ again ‘due to
confusion concerning minimum qualifications.’ | was advised to apply before daadiina to be considered; that | do now meat minimum
qualifications, | believe that Respondent ia continuing to be deceptive and discriminatory,

lil. | ballave this is further retaliation and danial of promotion due to raca a3 shown in the fallawing ways:

A. Few, if any, of the current majors and upper commands have mat the now posted criteria or were vetted through tha city's HR
Department yet they were awarded promotions based on saniority and by race and sex algo, Now that | am in line for the position of Major
the following has ocurred:

1. The job was left unfilled sinca August, 2015. Respondent never explained why but it's naver happened before,
2. The posted, but unknown related degrees qualification appeared in order meat a white famale and a male candidate, with 10 years
less seniority that allows Respondent to select Someone seemingly mare qualified than ma, Respondent is encouraging me to apply now to

disqualify ma later,

8. The wark place continues to be frustrating, hostile, dameaning and disrespectful. Upper authority hag not addressed the lack of
assistanca, respect or diraction | hava been subjected to. | will, howaver, continua to do my job.

C. With 27 years of Dayton Polica experience, rank of Liautenant: having held positions of authority and holding a longtime Bachelors
degree, | am highly qualified and my selection to Major should be supported and equal ta the White malas before me and current.

 

 

I declare under penalty of perjury that | have read the above charge and that it 13 true to Notary of Ohio Civil Rights Commussion Representative weg
the best of my knowledge, information and belief’ [ will advise the agency(tes) if | cama a fe eT
change my adlarss or telephone number ind thant will coupernte fully with them in the Subscrited and sina ty before ine on thin oy & day of /4/ bf so lo
processing of my charge in accordance to th Dp ty, f ! f :
‘ :
hes

oe Lua tet ty 3 de r)

‘Charing Party Saunsture j Hard

/ ; :
lof fhe ts aden OM Ott ot,
7

Notary or Cominisstan Hepresentative

 

 

 

7
